DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadala JR. et al., (US 2004/0212118 A1), hereinafter Vadala and Lindenfelzer et al. (US 2016/0090458 A1), hereinafter Lindenfelzer. 

Regarding claim 1, Vadala meets the claimed method of molding a microcellular foam article (Vadala teaches molding a microcellular polymeric material, see [0007]) comprising: conveying a mixture comprising polymeric material (polymeric material, typically in pelletized form, is fed into polymer processing space 20 from a hopper 34 through an orifice 36 to an outlet of the extruder to permit the mixture to flow into the mold cavity 33, see Fig. 1A, [0024]) and a chemical blowing agent in a downstream direction in a barrel of an extruder, wherein the chemical blowing agent is decomposable to form carbon dioxide (Vadala teaches the polymeric material may contain calcium carbonate, which meets the claimed chemical blowing agent. Examiner notes a ‘chemical blowing agent’ is not precisely defined by the present claims and is understood to be met by calcium carbonate given that is listed as such an agent in claim 10 of the present application. Further, the present application discloses that calcium carbonate produces carbon dioxide per the instant specification, see [0012], and claim 10) introducing a physical blowing agent comprising nitrogen into the mixture, (Vadala teaches nitrogen to be a physical blowing agent, see [0034], to be injected at port 40 in Fig. 1A) the nitrogen being present in an amount between 0.025 and 1.50 weight percent based on the total weight of polymeric material; (Vadala teaches nitrogen blowing agent to be used at less than about 1.0 % of the polymeric stream, see [0035]. Examiner notes that the claimed range is anticipated by the range of Lindenfelzer because the range is narrow and with sufficient specificity, see MPEP 2131.03) and injecting the mixture into a mold cavity of a mold; (cavity 33, Fig. 1A) and recovering an injection molded microcellular foam article from the mold cavity. (Vadala teaches mold halves 50, 52 separate so that the article may be removed from the mold, see [0030]).
Lindenfelzer does not explicitly teach the chemical blowing agent is present in an amount between 0.20 and 3.00 weight percent based on the total weight of polymeric material.
Lindenfelzer teaches the blowing agent may be less than about 1% by weight of polymeric stream and blowing agent, see [0038]. Lindenfelzer teaches a chemical blowing agent may be used with a physical blowing agent, see [0034]. Lindenfelzer teaches sodium bicarbonate 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to use the less than about 1% sodium bicarbonate in place of the calcium carbonate agent of Vadala because such parameters adjust the cell sizes, mechanical and insulation properties, see [0027]. 

Regarding claim 3, Vadala as modified meets the claimed wherein the microcellular foam article has an average cell size of less than 100 micron. (Vadala teaches an injection-molded microcellular polymeric material having an average cell size of less than 100 microns, [0008]).

Regarding claim 4, Vadala as modified meets the claimed wherein the mixture is a single-phase solution comprising the polymeric material, nitrogen, and carbon dioxide prior to injection into the mold. (Vadala teaches forming a single-phase solution of polymeric material and blowing agent, see [0025]. Vadala teaches nitrogen blowing agent to be used at less than about 1.0 % of the polymeric stream, see [0035]. Lindenfelzer teaches sodium bicarbonate to be an example of a chemical blowing agent that is introduced with the polymer material pellets, see [0034]. Further, the present application discloses that calcium carbonate or sodium bicarbonate produces carbon dioxide per the instant specification, see [0012], and claim 10.) 


(Vadala teaches nitrogen blowing agent to be used at less than about 1.0 % of the polymeric stream, see [0035]. Examiner notes that the claimed range is anticipated by the range of Lindenfelzer because the range is narrow and with sufficient specificity, see MPEP 2131.03)

Regarding claim 6, Vadala as modified does not meet the claimed wherein the physical blowing agent comprising nitrogen blowing agent is present in an amount between 0.30 and 0.75 weight percent based on the total weight of the polymeric material.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Vadala teaches nitrogen blowing agent to be used at less than about 1.0 % of the polymeric stream, see [0035].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to optimize the amount of blowing agent to be less 0.75% in order to improve the viscosity which improves the flow of the mixture into the mold which can allow a decorated article to be molded at relatively low injection temperatures and pressures, see [0032].



Regarding claim 8, Vadala as modified meets the claimed wherein the chemical blowing is present in an amount between 0.50 and 1.50 weight percent based on the total weight of the polymeric material. (Lindenfelzer teaches the blowing agent may be less than about 1% by weight of polymeric stream and blowing agent, see [0038].)

Regarding claim 9, Vadala as modified meets the claimed, wherein the chemical blowing agent comprises an alkali to produce carbon dioxide.
Vadala as modified does not teach the chemical blowing agent comprises an acid. 
Lindenfelzer teaches the chemical blowing agent may be citric acid, sodium bicarbonate, or combinations of the above, see [0034]. Examiner notes that citric acid is an acid and sodium bicarbonate is alkaline. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to use the acid and alkaline in place of the single alkaline calcium carbonate agent of Vadala because such parameters adjust the cell sizes, mechanical and insulation properties, see [0027]. 

Regarding claim 10, Vadala as modified meets the claimed wherein the chemical blowing agent is selected from the group consisting of citric acid, sodium bicarbonate, monosodium citrate, calcium carbonate and zinc stearate. (Lindenfelzer teaches sodium bicarbonate to be an example of a chemical blowing agent that is introduced with the polymer material pellets, see [0034].)

Regarding claim 11, Vadala as modified meets the claimed wherein the chemical blowing agent is added to the mixture as a separate ingredient. (Lindenfelzer teaches sodium bicarbonate to be an example of a chemical blowing agent that is introduced with the polymer material pellets, and the chemical blowing agents may be blended with, or added to, the polymeric material pellets or otherwise introduced into the stream, see [0034].)

Regarding claim 12, Vadala as modified meets the claimed, wherein the microcellular foam article comprises a semi-crystalline polymer. (Vadala teaches semi-crystalline, see [0038]). 

Regarding claim 13, Vadala as modified by Lindenfelzer teaches a foam article with substantially the same materials and method of making, see rejection of claim 1. It has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the claimed wherein the microcellular foam article has a percentage elongation between 5% to 200% is presumed inherent. 

(Vadala teaches articles can be made less than 0.1 inches, [0046], which is 2.54 mm). 

Regarding claim 15, Vadala as modified by Lindenfelzer teaches a foam article with substantially the same materials and method of making, see rejection of claim 1. It has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the claimed wherein the microcellular foam article has a skin thickness and a wall thickness and the skin thickness is greater than 50% of the wall thickness is presumed inherent. 

Regarding claim 16, Vadala as modified meets the claimed wherein the microcellular foam article has a void volume percentage of between 2% and 15%. (Vadala teaches a void fraction of between about 0.05 and 0.14, which is 5 to 14%, see [0052]). 

Regarding claim 17, Vadala teaches a wide variety of thicknesses depending upon the particular application, see [0046]. Vadala teaches articles can be made less than 0.1 inches, [0046], which is 2.54 mm. Vadala as modified by Lindenfelzer teaches a foam article with substantially the same materials and method of making, see rejection of claim 1. It has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the claimed wherein the skin thickness of the microcellular foam article is in a range of 250 to 600 microns is presumed inherent.


Double Patenting I
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,724,857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 recites wherein the physical blowing agent is present in an amount less than about 2.5% by weight which meets the claimed 0.025 to 1.50 % blowing agent.

Double Patenting II

Claims 1, and 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/909873 (reference application). Although the claims at issue are not identical, they are not patentably distinct from 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting III

Claims 1, and 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of copending Application No. 16/447201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that claim 4 recites <= 1% blowing agent, which meets the claimed 0.025 to 1.50 % blowing agent. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting IV
Claims 1, and 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 21 of copending Application No. 16/254168  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that claim 4 and 21 recite nitrogen blowing agent, which meets the claimed nitrogen blowing agent. 



Double Patenting V
Claims 1, and 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/572972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner notes that claim 4 recites nitrogen blowing agent, which meets the claimed nitrogen blowing agent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that “replacing calcium carbonate with sodium bicarbonate would render the combination unsuitable for its intended purposes,” but this is not found persuasive. Firstly, the type of chemical blowing agent is not modified in the rejection of claim 1. Vadala teaches the polymeric material may contain calcium carbonate, which meets the claimed chemical blowing agent. Examiner notes a ‘chemical blowing agent’ is not precisely defined by the present claims and is understood to be met by calcium carbonate given that is listed as such an agent in claim 10 of the present application. Further, the present application discloses that calcium carbonate produces carbon dioxide per the instant specification, see [0012], and claim 10. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to use the less than about 1% sodium bicarbonate in place of the calcium carbonate agent of Vadala because such parameters adjust the cell sizes, mechanical and insulation properties, see [0027].


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744